Citation Nr: 1734193	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-21 271		DATE
	
	

THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide and/or asbestos exposure. 

2.  Entitlement to service connection for renal cell carcinoma, post-left radical nephrectomy, to include as secondary to in-service herbicide and/or asbestos exposure. 


ORDER

Service connection for prostate cancer and renal cell carcinoma is granted. 


FINDINGS OF FACT

1.  After resolving reasonable doubt in his favor, the record indicates that the Veteran was exposed to herbicides while on active duty.  

2.  Prostate cancer is presumptively related to the Veteran's in-service herbicide exposure.

3.  The competent and credible evidence of record indicates that the Veteran's renal cell carcinoma is related to his in-service herbicide exposure.
CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  

2.  The criteria for service connection for renal cell carcinoma have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1968 to January 1972.

In December 2013, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In May 2014, the Board remanded the Veteran's claim for additional development.  

In February 2017, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the nature and etiology of the Veteran's prostate cancer and renal cell carcinoma.  The requested opinion was received by the Board in June 2017.  

Analysis

The Veteran contends that that he was exposed to herbicides while stationed at the Udorn Royal Thai Air Force Base in Thailand, from early 1970 to early 1971.  Specifically, he contends that he was exposed to the spraying of Agent Orange on the interior and exterior perimeter of Udorn airfield, and from working on planes that had been sprayed with Agent Orange.  See a December 2013 statement.  The Veteran also reported that he had a temporary duty assignment (TDY) for 90 days in Da Nang, Republic of Vietnam, from August to October 1970 and is therefore presumed to have been exposed to herbicides.  

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including prostate cancer, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

Notwithstanding the foregoing, VA regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for a disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The question for the Board is whether the Veteran was exposed to herbicides during service, and if so, whether his kidney cancer and prostate cancer are related to this exposure.  As discussed below, the Board resolves reasonable doubt to find that the Veteran was exposed to herbicides which resulted in his diagnosed kidney and prostate cancers.  

As noted above, the Veteran has stated that he landed in Vietnam during his initial trip to Thailand and that he was sent to Vietnam on a temporary duty assignment.  As a result, he argues that he is presumed to have been exposed to herbicides because the "conditions of [his] service involved duty or visitation to the Republic of Vietnam."  See 38 C.F.R. § 3.307.  Upon review, however, the Board finds that the Veteran's exposure to herbicides can be established on a "facts found" basis. 

Specifically, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled: Project CHECO Southeast Asia Report: Base Defense in Thailand.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1, IV.ii.1.H.5.a.

In support of his claim, the Veteran submitted a January 2011 printout from the VA Office of Public Health and Environmental Hazards which notes that veterans who served at the Royal Thai Air Force base at Udorn, near the perimeter between February 28, 1961 and May 7, 1975, may have been exposed to herbicides. 

The claims file also contains a Memorandum for the Record on the use of herbicides in Thailand during the Vietnam Era that was associated with the claims file in March 2012.  This report indicates that there was "limited testing of tactical herbicides" in Thailand from April through September 1964, and these tests were not conducted near any US military installation or Royal Thai Air Force Base.  It was noted that tactical herbicides, such as Agent Orange, were not used or stored in Thailand but commercial herbicides were frequently used in Thailand for vegetation control.  In this capacity, the memorandum notes that "if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides."

In June 2014, VA received a report on vegetation control at Udorn from October 1969 through December 1970.  This report indicates that an inspection of the base in October 1969 led to the recommendation that vegetation should be cleared from along the fence line and the munitions storage area.  Unit reports from 1969 indicate that the Base Civil Engineer had completed all the requirements for removal of interfering foliage and the target date for completion was February 15, 1970; however, subsequent reports do not mention whether this goal was met.  The report also includes a June 1970 memo noting that the Air Force Inspector General had "expressed a concern over attacks on bases in Thailand during which the enemy used the foliage cover bordering the bases to their advantage and . . . directed that emphasis be placed on the clearing and control of vegetation."  

During the December 2013 hearing, the Veteran testified that the barracks at Udorn were located directly on the base perimeter and the "whole base was brown, outside [the] perimeter as well as inside [the] perimeter.  They used tractors with the 5 gallon drums to spray the base interior and they sprayed the base exterior.  There was no vegetation."  See Hearing transcript, page 8.  The Veteran also submitted photos of the Udorn Air Force Base which indicate that the barracks were located on the perimeter of the base.  See a December 2013 submission.

Based on the facts in this case, the Board finds that the Veteran was exposed to commercial herbicides while serving at the Udorn Royal Thai Air Force Base.  As noted above, an inspection of the base in 1969 resulted in the recommendation that vegetation be cleared from along the perimeter and the Base Civil Engineer had completed all the requirements for removal of interfering foliage.  The record indicates that the Air Force Inspector General had "directed that emphasis be placed on the clearing and control of vegetation."  The Veteran also submitted photographs establishing that his barracks were located on the perimeter of the base where the spraying of commercial herbicides would have occurred.  Accordingly, the Board finds that the Veteran was exposed to herbicides based on his presence near the perimeter of the Udorn Royal Thai Air Force Base.

Having determined that the Veteran was exposed to herbicides while on the perimeter of a Thailand military base allows for presumptive service connection of diseases associated with herbicide exposure.  38 C.F.R. § 3.309; VA Adjudication Manual, M21-1, IV.ii.1.H.5.a.  As a result, service connection for prostate cancer is warranted. 

Renal cell carcinoma is not listed among the diseases presumptively associated with exposure to herbicide agents.  However, as discussed below, the competent and credible evidence of record indicates that the Veteran's renal cell carcinoma is related to his in-service herbicide exposure. 

In support of his claim, the Veteran submitted a January 2014 letter from C.S., M.D. who stated: "[T]the kidney is part of the genitourinary tract, which also includes the prostate gland.  My review [of medical research] suggests a strong association between Agent Orange and prostate cancer."  Dr. C.S. concluded that because the prostate and kidney are associated organs in the genitourinary system, patients with herbicide exposure who have an increased risk of prostate cancer would also have an increased risk of kidney cancer. 

In a June 2014 opinion, a VA examiner reviewed the Veteran's claims file, conducted a clinical examination, and noted that VA currently acknowledges that Agent Orange is a cause of prostate cancer.  The examiner stated that "some chemicals are associated w[ith] renal cell" carcinoma and that the prostate and kidney are part of the urinary tract and are both susceptible to chemicals.  In a May 2016 addendum, the examiner clarified that the Veteran's cancer of the kidney is at least as likely as not due to his in-service herbicide exposure.

In a separate June 2014 opinion, a different VA examiner stated that "it is less likely than not that the [Veteran's] renal cell carcinoma was the result of exposure to toxins/herbicides/asbestos."  The examiner stated that there "is no evidence in the medical literature that Agent Orange exposure causes renal cell carcinoma.  Although cadmium exposure and petroleum byproducts have been associated with renal cell carcinoma, [the Veteran] does not appear to have significant exposure to these agents."  The Board notes that the examiner did not explain what led him to believe that the Veteran did not have significant exposure to toxins.  This is significant in light of the Veteran's assertion that his barracks were located near the perimeter of the Udorn Royal Thai Air Force Base.
 
In June 2017, the Board obtained a VHA medial opinion on the etiology of the Veteran's kidney cancer.  After reviewing the evidence, a VA physician indicated herbicide exposure could have contributed to the development of kidney cancer. 

After reviewing the conflicting medical opinions, and after resolving reasonable doubt in favor of the Veteran, the Board finds the evidence to be at least in equipoise in showing that his renal cell carcinoma is related to his in-service herbicide exposure.  Service connection for renal cell carcinoma is therefore warranted. 




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Donohue, Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


